DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The indicated allowability of claims 1-6, 9-18 are withdrawn in view of the newly discovered reference(s) to Tran (US 20130311075 A1) in view of Mager (US 7,365,769).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 20130311075 A1) in view of Mager (US 7,365,769).
Claim 1. Tran teaches a motorcycle, comprising:
a motorcycle body having a front part, a tail part and a central part comprised between the front part and the tail part (Fig 1);
at least two wheels, constrained to the motorcycle body, comprising a front wheel and a rear wheel (Fig 1);
a traction engine, constrained to the motorcycle body and operatively connected to at least one of the wheels (Fig 1);
at least one optical signaling device fixed to the motorcycle body, arranged and oriented so as to be visible by a vehicle that is following the motorcycle (Par 0017 e.g. The warning indicators 20 may alternatively be displayed or produced by a display unit 16 mounted in close proximity of the handle bars and/or mirrors of the motorcycle 10 or by various indicator signals already located on the 
an electronic control unit of the optical signaling device operatively connected to the optical signaling device ([0005] A method of improving safety for a motorcycle comprising sensing at least one feature of an environment surrounding the motorcycle with at least one sensor mounted to the motorcycle. An electronic control unit for the safety system determines a probability that a safety incident may occur based upon the at least one feature and compares the probability to at least a first threshold. An indicator is provided that is capable of being sensed by an operator of the motorcycle and/or a person in proximity to the motorcycle when the at least one feature meets the first threshold. [0020] Using the sensors 14 mounted on the motorcycle 10 at least one object/feature 30 of an environment surrounding the motorcycle 10 may be sensed and provided to an electronic control unit (ECU) 15 for the safety system 12, i.e. lane markers can be used to provide lane departure warnings, a following vehicle speed may be detected to provide rear collision alert, etc. The ECU 15 can compare the at least one feature to predefined thresholds 26 to determine if the feature is within a range that the operator of the motorcycle 10 should be alerted to increase safety awareness. For example, if the operator of the motorcycle 10 should be warned on an oncoming collision, or a change in traffic speed, or an object in the blind spot that is detected by the sensors 14. The electronic control unit 15 may be connected to at least one additional system on the motorcycle 10, such as the brakes 22 to instruct the motorcycle 10 to alter is operating parameters. If the ECU 15 determines that the object/feature 30 is within a range that the motorcycle 10 operator or another person in the area should be alerted to increase safety awareness an indicator 20 is sent that can be viewed by the motorcycle 10 operator and/or by a person proximate to the motorcycle 10, such as in another vehicle 30.);
sensors 14 mounted on the motorcycle 10 at least one object/feature 30 of an environment surrounding the motorcycle 10 may be sensed and provided to an electronic control unit (ECU) 15 for the safety system 12, i.e. lane markers can be used to provide lane departure warnings, a following vehicle speed may be detected to provide rear collision alert, etc. The ECU 15 can compare the at least one feature to predefined thresholds 26 to determine if the feature is within a range that the operator of the motorcycle 10 should be alerted to increase safety awareness. For example, if the operator of the motorcycle 10 should be warned on an oncoming collision, or a change in traffic speed, or an object in the blind spot that is detected by the sensors 14. The electronic control unit 15 may be connected to at least one additional system on the motorcycle 10, such as the brakes 22 to instruct the motorcycle 10 to alter is operating parameters. If the ECU 15 determines that the object/feature 30 is within a range that the motorcycle 10 operator or another person in the area should be alerted to increase safety awareness an indicator 20 is sent that can be viewed by the motorcycle 10 operator and/or by a person proximate to the motorcycle 10, such as in another vehicle 30.);
wherein the electronic control unit is adapted and configured to receive at least one output signal supplied by the obstacle sensor, verifying whether said output signal meets at least one logical activation condition and, in such case, turning on the optical signaling device to signal a risk of collision with the motorcycle to the vehicle which follows the motorcycle ([0020] Using the sensors 14 mounted on the motorcycle 10 at least one object/feature 30 of an environment surrounding the motorcycle 10 may be sensed and provided to an electronic control unit (ECU) 15 for the safety system 12, i.e. lane markers can be used to provide lane departure warnings, a following vehicle speed may be detected to provide rear collision alert, etc. The ECU 15 can compare the at least one feature to predefined thresholds 26 to determine if the feature is within a range that the operator of the motorcycle 10 should be alerted to increase safety awareness. For example, if the operator of the motorcycle 10 should be If the ECU 15 determines that the object/feature 30 is within a range that the motorcycle 10 operator or another person in the area should be alerted to increase safety awareness an indicator 20 is sent that can be viewed by the motorcycle 10 operator and/or by a person proximate to the motorcycle 10, such as in another vehicle 30.); and
wherein the obstacle sensor is arranged and oriented so that the output signal supplied to the electronic control unit carries information correlated to the presence of obstacles placed in front of the motor cycle (Fig 1 shows sensor 14 in front of motorcycle; [0017] The safety system 12 can be used in conjunction with braking systems to apply the brakes 22 or pre-charge the brakes 22 for the motorcycle 10 to avoid crash scenarios. This can be done by having the sensors 14 mounted on the motorcycle 10 and provide driver assistance features such as blind spot detection, forward collision alert, rear collision alert, cross-traffic alert, merging-traffic alert, lane departure warning, traffic sign recognition, etc. In some instances, once the motorcycle 10 operator is notified of the intended information, the safety system 12 may also apply brakes 22 for the motorcycle 10. [0020] Using the sensors 14 mounted on the motorcycle 10 at least one object/feature 30 of an environment surrounding the motorcycle 10 may be sensed and provided to an electronic control unit (ECU) 15 for the safety system 12, i.e. lane markers can be used to provide lane departure warnings, a following vehicle speed may be detected to provide rear collision alert, etc. The ECU 15 can compare the at least one feature to predefined thresholds 26 to determine if the feature is within a range that the operator of the motorcycle 10 should be alerted to increase safety awareness. For example, if the operator of the motorcycle 10 should be warned on an oncoming collision, or a change in traffic speed, or an object in the blind spot that is detected by the sensors 14. The electronic control unit 15 may be connected to at least one additional system on the 
wherein the optical signaling device comprises rear direction indicators (24 in fig. 1);
wherein the obstacle sensor is arranged on the front part of the motorcycle body (Fig. 1 shows sensor 14 in front of the motorcycle);
wherein the motorcycle comprises an additional acoustic, optical or tactile signaling device (16, 20 in fig. 1; para. 23) configured to inform the driver of the motorcycle of at least one of the presence of a frontal obstacle and of the risk of collision with a vehicle behind (para. 29 details alerting the driver to both forward and rear collision alerts).
Tran further discloses optical cameras (i.e. para. 19), but does not specifically disclose
wherein the obstacle sensor and the electronic control unit are adapted and configured to detect and recognize an optical signaling emitted frontally with respect to the motorcycle;
wherein said optical signaling is a luminous optical signaling and is due to the lighting of a brake light of a vehicle which precedes the motorcycle and/or the lighting of a stop light or caution light emitted by a traffic light placed frontally with respect to the motorcycle.
However, Mager teaches wherein the obstacle sensor (102 in fig. 1) and the electronic control unit (104 and 106 in fig. 1) are adapted and configured to detect and recognize an optical signaling emitted frontally (col. 3, lines 48-56) with respect to the motorcycle;
wherein said optical signaling is a luminous optical signaling and is due to the lighting of a brake light of a vehicle (col. 3, lines 48-56) which precedes the motorcycle and/or the lighting of a stop light or caution light emitted by a traffic light placed frontally with respect to the motorcycle; and an audible 
Claim 2. Tran teaches the motorcycle according to claim 1, wherein the electronic control unit is such as configured to intermittently turn on the optical signaling ([0021]… Also, an external warning indicator 31 can be sent to the driver of the following vehicle, such as by flashing the rear turn signal/hazard lights 24 to gain the attention of the following driver and assist in distinguishing the motorcycle 10 from the surrounding environment).
Claim 3.    Although Tran may not specifically disclose wherein said intermittent lighting of the optical signaling device has a duty cycle with a light-on time different from the light-off time, however, Tran teaches the process of flashing a rear turn signal lights and hazard lights ([0021]… Also, an external warning indicator 31 can be sent to the driver of the following vehicle, such as by flashing the rear turn signal/hazard lights 24 to gain the attention of the following driver and assist in distinguishing the motorcycle 10 from the surrounding environment). Since Tran has the ability to operate conventional intermittent lighting which is well known in the art to possess the process of duty cycling, then one ordinarily skilled in the art at time of filing the invention would have found it obvious to alter the duty cycle of the conventional motor vehicle lighting to a specific light on/off time for the purpose of enhancing an output signal that would indicate a hazard situation in which a following driver could discern the hazardous situation.
Claim 4.    Although Tran may not specifically disclose wherein the light-on time is either double or half of the light-off time, however, Tran teaches the process of flashing a rear turn signal lights and hazard lights ([0021]… Also, an external warning indicator 31 can be sent to the driver of the following vehicle, such as by flashing the rear turn signal/hazard lights 24 to gain the attention of the following 
Claim 5.    Tran teaches the motorcycle according to any of the preceding claims I, wherein the obstacle sensor includes at least one of the devices on the following list: a radar, a telemeter, an optical sensor, an acoustic sensor ([0019]… The sensors 14 can be one or more including but not limited to proximity sensors, radar sensors, lidar sensors and cameras.).
Claim 6.    Tran teaches the motorcycle according to claim 5, wherein the obstacle sensor comprises a camera or a CCD ([0019]… The sensors 14 can be one or more including but not limited to proximity sensors, radar sensors, lidar sensors and cameras.).
Claim 9.  Tran teaches the motorcycle according to claims 1, wherein the electronic control unit is adapted and configured to compare the speed of the motorcycle with a first threshold speed and activate the optical signaling device only if the speed of the motorcycle is greater than the first threshold speed ([0020] Using the sensors 14 mounted on the motorcycle 10 at least one object/feature 30 of an environment surrounding the motorcycle 10 may be sensed and provided to an electronic control unit (ECU) 15 for the safety system 12, i.e. lane markers can be used to provide lane departure warnings, a following vehicle speed may be detected to provide rear collision alert, etc. The ECU 15 can compare the at least one feature to predefined thresholds 26 to determine if the feature is within a range that the operator of the motorcycle 10 should be alerted to increase safety awareness. For example, if the operator of the motorcycle 10 should be warned on an oncoming collision, or a change in traffic speed, or an object in the blind spot that is detected by the sensors 14. The electronic control unit 15 may be If the ECU 15 determines that the object/feature 30 is within a range that the motorcycle 10 operator or another person in the area should be alerted to increase safety awareness an indicator 20 is sent that can be viewed by the motorcycle 10 operator and/or by a person proximate to the motorcycle 10, such as in another vehicle 30.).
Claim 11.    Tran teaches the motorcycle according to claim 1, wherein the motorcycle further comprises a collision risk sensor, and wherein the collision risk sensor is arranged and oriented so that the output signal carries information related to the collision risk with said vehicle which follows the motorcycle ([0020] Using the sensors 14 mounted on the motorcycle 10 at least one object/feature 30 of an environment surrounding the motorcycle 10 may be sensed and provided to an electronic control unit (ECU) 15 for the safety system 12, i.e. lane markers can be used to provide lane departure warnings, a following vehicle speed may be detected to provide rear collision alert, etc. The ECU 15 can compare the at least one feature to predefined thresholds 26 to determine if the feature is within a range that the operator of the motorcycle 10 should be alerted to increase safety awareness. For example, if the operator of the motorcycle 10 should be warned on an oncoming collision, or a change in traffic speed, or an object in the blind spot that is detected by the sensors 14. The electronic control unit 15 may be connected to at least one additional system on the motorcycle 10, such as the brakes 22 to instruct the motorcycle 10 to alter is operating parameters. If the ECU 15 determines that the object/feature 30 is within a range that the motorcycle 10 operator or another person in the area should be alerted to increase safety awareness an indicator 20 is sent that can be viewed by the motorcycle 10 operator and/or by a person proximate to the motorcycle 10, such as in another vehicle 30.).
Claim 12.    Tran teaches the motorcycle according to claim 11, wherein the collision risk sensor is arranged on the tail part of the motorcycle body (Fig 1, shows sensor 14 arranged on the tail part).


Claims 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tran, Mager and further in view of Yanagi (US 6278360 B1).
Claim 10.   Tran discloses the use of a threshold but does not specifically disclose wherein the first threshold speed is either greater than or equal to 5 km/h. However, Yanagi teaches the process of the first threshold that is greater than or equal to km/h (Col 3 lines 20-30 e.g. The driving condition detecting unit 20 includes a speed sensor 21, an acceleration sensor 22, a yaw sensor 23, and a steering angle sensor 24. Information about speed detected by the speed sensor 21 is transmitted to the control unit 30. The control unit 30 has a calculating circuit 31 where the detected speed is compared with a threshold, e.g. 10 km/h. When the detected speed exceeds the threshold value, the control unit 30 outputs a command to the distance detecting unit 10 for detecting a distance.). Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use the first threshold speed is either greater than or equal to 5 km/h as taught by Yanagi within the system of Tran for the purpose of customizing the threshold to fit a certain criteria before issuing an alert.
Claim 13.     Tran discloses the use of a threshold and emitting an audible sound but does not specifically disclose a horn and wherein the electronic control unit is such as configured to activate said horn in addition to turning the optical signaling device if it detects that the speed of the motorcycle is either lower than or equal to a second threshold speed.
	However, Yanagi teaches a horn and wherein the electronic control unit is such as configured to activate said horn in addition to turning the optical signaling device if it detects that the speed of the motorcycle is either lower than or equal to a second threshold speed (Col 3 lines 5-25 e.g. The alerting unit 40 includes an alarm 41, a stop or brake lamp 42, and a hazard warning lamp 43 disposed on the back of the vehicle. The alarm 41 may be a speaker which emits a warning sound or message for informing a driver of the following vehicle of the possibility of collision. When the control 
Claim 14.    Tran discloses the use of a threshold but does not specifically disclose wherein the second threshold speed is either greater than or equal to 3 km/h. However, Yanagi teaches the process of the first threshold that is greater than or equal to km/h (Col 3 lines 20-30 e.g. The driving condition detecting unit 20 includes a speed sensor 21, an acceleration sensor 22, a yaw sensor 23, and a steering angle sensor 24. Information about speed detected by the speed sensor 21 is transmitted to the control unit 30. The control unit 30 has a calculating circuit 31 where the detected speed is compared with a threshold, e.g. 10 km/h. When the detected speed exceeds the threshold value, the control unit 30 outputs a command to the distance detecting unit 10 for detecting a distance.). Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use the first threshold speed is either greater than or equal to 5 km/h as taught by Yanagi within the system of Tran for the purpose of customizing the threshold to fit a certain criteria before issuing an alert.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tran, Mager and further in view of Bejestan (US 20150367176 A1).
Claim 15.    Tran teaches the motorcycle according to claim 1, and further discloses an optical signal but does not specifically disclose wherein, after turning on the optical signaling device, the electronic control unit is adapted and configured to automatically turn off the optical signaling device if it detects that at least one logical deactivation condition is met. 

Claim 16.    Tran and Bestajan teach the motorcycle according to claim 15, wherein said logical deactivation condition logic is met if a time interval has elapsed (Bestajan [0115] In an embodiment, to save energy, the proximity sensor can automatically turn on with a movement detector and will turn off when no movement is detected within a pre-determined range of time, for example 5 minutes.).
Claim 17.    Tran and Bestajan teach the motorcycle according to claim 16, wherein said time interval is a time interval counted starting from when the electronic control unit detects that said logical activation condition is no longer met (Bestajan [0115] In an embodiment, to save energy, the proximity sensor can automatically turn on with a movement detector and will turn off when no movement is detected within a pre-determined range of time, for example 5 minutes.).
Claim 18.    Tran and Bestajan teach the motorcycle according to claim 15 wherein said logical deactivation condition is: detecting an acceleration of the motorcycle higher than a threshold acceleration and/or detecting a speed of the motorcycle higher than a threshold speed and/or a positive speed difference of the motorcycle exceeding a threshold difference, calculated with respect to the speed of the motorcycle when the logical activation condition occurred (Tran [0020]… The ECU 15 can compare the at least one feature to predefined thresholds 26 to determine if the feature is within a .

Response to Arguments
Applicant's arguments filed March 30, 2020 have been fully considered but they are not persuasive. 
For Claim 1, Applicants state that the prior art fails to teach “wherein the optical signaling device comprises rear direction indicators; wherein the obstacle sensor is arranged on the front part of the motorcycle body; wherein the obstacle sensor and the electronic control unit are adapted and configured to detect and recognize an optical signaling emitted frontally with respect to the motorcycle; wherein said optical signaling is a luminous optical signaling and is due to the lighting of a brake light of a vehicle which precedes the motorcycle and/or due to the lighting of one or more hazard lights emitted by a vehicle which precedes the motorcycle and/or the lighting of a stop light or caution light emitted by a traffic light placed frontally with respect to the motorcycle; and wherein the motorcycle comprises an additional acoustic, optical or tactile signaling device configured to inform the driver of the motorcycle of at least one of the presence of a frontal obstacle and of the risk of collision with a vehicle behind”.
.
Thus, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUFUS C POINT/               Examiner, Art Unit 2689                                                                                                                                                                                         
/JOSEPH H FEILD/               Supervisory Patent Examiner, Art Unit 2689